Per Curiam.

Complaint to foreclose a mortgage executed by Key and wife to secure the note of L. P>. Stickney & Co., of which firm Key was a partner. The decree is against the defendants, Key and wife, for the amount of the note and interest; and in case the mortgaged premises should fail to satisfy the debt, then that the plaintiffs have further execution against the defendants, Key and wife, to satisfy the same.
The personal judgment against Mrs. Key, is erroneous. She is in court for the sole purpose of concluding her marital rights in the mortgaged' premises. Having executed the mortgage with her husband, she is a proper party for that purpose. But she is not a debtor, nor in any other sense a party to the suit.
The decree should be against Key'alone, — ordering the mortgaged premises and all the rights of Key and wife therein to be sold, &c.; and in case the proceeds should not be sufficient to satisfy the debt, then that further execution go to be levied of. Key’s property only.'
The judgment is reversed with costs. Cause remanded, &c.